 



Exhibit 10.2
Platinum Underwriters Holdings, Ltd.
Platinum Underwriters Finance, Inc.
5.25% Senior Guaranteed Notes due November 16, 2007

 
Jurisdiction Agreement
August 8, 2005
Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
and
Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated
4 World Financial Center, 25th Floor
New York, New York 10281-1209
Ladies and Gentlemen:
     Reference is hereby made to that certain Remarketing Agreement, dated as of
the date hereof (the “Remarketing Agreement”), among Platinum Underwriters
Holdings, Ltd., a Bermuda company (the “Company”), Platinum Underwriters
Finance, Inc., a Delaware corporation (“Platinum Finance”), Goldman, Sachs & Co.
(as the “Remarketing Agent” and the “Reset Agent”), and Merrill Lynch & Co.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (as the “Remarketing Agent”
and, collectively with Goldman, Sachs & Co., the “Remarketing Agents”) and
JPMorgan Chase Bank, N.A. (as successor to JPMorgan Chase Bank), as purchase
contract agent (the “Purchase Contract Agent”), and the Exchange and
Registration Rights Agreement to be dated as of August   , 2005 (the “Notes
Registration Rights Agreement”), among the Company, Platinum Finance and the
Remarketing Agents. All capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Remarketing Agreement.
     Each of the Company and Platinum Finance irrevocably (i) agrees that any
legal suit, action or proceeding against the Company or Platinum Finance brought
by any Remarketing Agent, any Reset Agent or Purchase Contract Agent or by any
person who controls any of them within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act (a “Control Person”) arising out of or
based on the Remarketing Agreement, the Notes Registration Rights Agreement or
the transactions contemplated thereby may be instituted in any United States
Federal or State court in the Borough of Manhattan, the City of New York, the
State of New York (a “New York Court”), (ii) waives, to the fullest extent it
may effectively do so, any objection which it may now or hereafter have to the
laying

 



--------------------------------------------------------------------------------



 



of venue of any such proceeding, (iii) waives, to the fullest extent it may
effectively do so, any objection based on the absence of a necessary or
indispensable party in any such proceeding, and (iv) submits to the
non-exclusive jurisdiction of such courts in any such suit, action or
proceeding. Each of the Company and Platinum Finance irrevocably waives any
immunity to jurisdiction to which it may otherwise be entitled or become
entitled (including sovereign immunity, immunity to pre-judgment attachment,
post-judgment attachment and execution) in any legal suit, action or proceeding
against it arising out of or based on the Remarketing Agreement, the Notes
Registration Rights Agreement or the transactions contemplated thereby which is
instituted in any New York Court. To the fullest extent permitted by law, each
of the Company and Platinum Finance hereby waives any objection to the
enforcement by any competent foreign court of any judgment validly obtained in
any such proceeding. Each of the Company and Platinum Finance designates and
appoints CT Corporation System in New York City as its authorized agent (the
“Authorized Agent”) upon which process may be served in any such action arising
out of or based on the Remarketing Agreement, the Notes Registration Rights
Agreement or the transactions contemplated thereby which may be instituted in
any New York Court by any Remarketing Agent, any Reset Agent or Purchase
Contract Agent or by any Control Person, expressly consents to the jurisdiction
of any such court in respect of any such action, and waives any other
requirements of or objections to personal jurisdiction with respect thereto.
Such appointment shall be irrevocable on the part of each of the Company and
Platinum Finance. Neither the Company nor Platinum Finance makes any
representation as to the revocability of such appointment by the Authorized
Agent. Each of the Company and Platinum Finance represents and warrants that its
Authorized Agent has agreed to act as such agent for service of process and each
of the Company and Platinum Finance agrees to take any and all action, including
the filing of any and all documents and instruments, that may be necessary to
continue such appointment in full force and effect as aforesaid. Service of
process upon the Authorized Agent and written notice of such service of process
to the Company or Platinum Finance, as the case may be, shall be deemed, in
every respect, effective service of process upon the Company or Platinum
Finance, as applicable.
     This Agreement shall be binding upon, and inure solely to the benefit of,
each of the Remarketing Agents, Reset Agent and Purchase Contract Agent, the
Company and Platinum Finance, and no other person shall acquire or have any
right under or by virtue of this Agreement. No purchaser of any of the Notes in
the Remarketing shall be deemed a successor or assign of the Remarketing Agents,
Reset Agent or Purchase Contract Agent by reason merely of such purchase.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of laws rules of
such state.
     The provisions of this Agreement shall survive any termination of the
Remarketing Agreement or the Notes Registration Rights Agreement, in whole or in
part.
     This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Remarketing Agents, Reset Agent, Purchase Contract Agent, the Company
and Platinum Finance.

            Very truly yours,

Platinum Underwriters Holdings, Ltd.
      By:   /s/ Michael E. Lombardozzi         Name:   Michael E. Lombardozzi   
    Title:   Executive Vice President, General Counsel and Secretary       
Platinum Underwriters Finance, Inc.
      By:   /s/ Joseph F. Fisher         Name:   Joseph F. Fisher       
Title:   Executive Vice President and Chief Financial Officer     

              Accepted as of the date hereof:    
 
            Goldman, Sachs & Co.,     as Remarketing Agent and Reset Agent    
 
           
By:
  /s/   Goldman, Sachs & Co.    
 
      (Goldman, Sachs & Co.)    
 
            Merrill Lynch & Co.     Merrill Lynch, Pierce, Fenner & Smith    
 
      Incorporated,     as Remarketing Agent    
 
           
By:
  /s/   Paul Brown    
 
  Name:   Paul Brown    
 
  Title:   Director    
 
            JPMorgan Chase Bank, N.A.,     as Purchase Contract Agent    
 
           
By:
  /s/   Albert P. Mari, Jr.    
 
  Name:   Albert P. Mari, Jr.    
 
  Title:   Vice President    

[Jurisdiction Agreement]

 